DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top and bottom cutters each being disposed on the first side of the longitudinal centerline of the hand tool, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, discloses that, “wherein the top and bottom cutters are each disposed on the first side of the longitudinal centerline of the hand tool.” However, none of the figures show such a feature. As best understood, it appears that a longitudinal centerline (see figure below) of the tool (100, as seen in Figure 1) passes from the left to the right side of the tool (100) and passes through the pivot (140, see figure below). Such a centerline clearly shows that the top and bottom cutters (132 and 122) are located on different sides of the tool. Thus, how can the top and bottom cutters be disposed on the same first side of the longitudinal centerline of the hand tool? Is there a portion of one of the cutters that is on the same side as the other cutter? Does one cutter have a 
[AltContent: arrow][AltContent: connector][AltContent: textbox (Longitudinal centerline)]
    PNG
    media_image1.png
    496
    814
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ting (2004/0159194) or, in the alternative, under 35 U.S.C. 103 as obvious over Ting (2004/0159194) in view of Kellemen (832200). 

In reference to claim 1, Ting discloses a hand tool comprising: a head section including a top jaw (31) and a bottom jaw (41), a handle section including a top handle (at 40 because the device as seen in Figures 2 and 3 could be flipped over) and a bottom handle (30) and a joint assembly (see figure below) operably coupling the head section to the handle section, wherein the top jaw (31) is operably coupled to the bottom handle (30) by a first transition portion (see figures below) of the joint assembly (Figure 1), and the bottom jaw (41) is operably coupled to the top handle (40) by a second transition portion (see figures below) of the joint assembly, the first and second transition portions being pivotally coupled to each other by a pivot pin (10) and wherein the first transition portion is disposed on a first side (i.e. an upper side as seen in the figures below) of a longitudinal centerline (see dotted line in the figure below) of the hand tool (see figures below), and at least a majority of the second transition portion is disposed on a second side (i.e. a lower side as seen in the figures below) of the longitudinal centerline such that a width of the first transition portion in a direction of a pivot axis of the pivot pin is less than a width of the second transition portion (see figures below). Assuming arguendo that Ting lacks having, a width of the first transition portion being less than a width of the second transition portion than Kellemen is hereby used. Kellemen teaches that it is old and well known in the art at the time the invention was made to provide a 


[AltContent: textbox (Joint assembly section)][AltContent: arrow][AltContent: textbox (Head section)][AltContent: ]
    PNG
    media_image2.png
    297
    454
    media_image2.png
    Greyscale



[AltContent: textbox (First transition 
section)][AltContent: ]
[AltContent: textbox (Second transition section)][AltContent: ]
    PNG
    media_image3.png
    440
    499
    media_image3.png
    Greyscale

[AltContent: textbox (Second transition section)][AltContent: connector][AltContent: ][AltContent: textbox (Longitudinal centerline formed between equal widths of the device)][AltContent: connector][AltContent: textbox (First transition 
section)][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Equal widths of the tool which form the longitudinal centerline therebetween   )][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector] 
    PNG
    media_image4.png
    242
    538
    media_image4.png
    Greyscale

[AltContent: ][AltContent: textbox (Width of the Second transition section)][AltContent: textbox (Width of the First transition section)][AltContent: ][AltContent: connector]


In reference to claim 11, Ting discloses that the hand tool comprises a solid joint pliers (Figure 2). 

Claim 2, is rejected As Best Understood under 35 U.S.C. 103 as being unpatentable over Ting (2004/0159194) optionally in view of Kellemen (832200) and further in view of Butts (6708359). 

In reference to claim 2, As Best Understood, Ting discloses the claimed invention as previously mentioned above, but lacks, a top cutter is disposed proximate to the top jaw, and a bottom cutter is disposed proximate to the bottom jaw, and wherein the top and bottom cutters are each disposed on the first side of the longitudinal centerline of the hand tool. However, Butts teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 4) having a top cutter (at 35 or at 41 of element 33) that is disposed proximate to a top jaw (16) and a bottom cutter (at 36 or at 42 of element 33 OR under a second interpretation formed at 36 or at 42 of element 34) is disposed proximate to a bottom jaw (17) and wherein the top and bottom cutters are each disposed on a first side (left side) of a longitudinal centerline of the hand tool. Note; under the second interpretation when the device is in a closed position both blades (33 and 34) have portions (42) that move past each other and thus would have The cutting edges of the scissor blades are arranged to move one past the other in a close sliding relationship as the lever arms move between the noted open and closed positions to produce a scissoring action against a work piece that is placed between the blades.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Ting, with the known technique of providing the top and bottom cutters each disposed on a first side of the longitudinal centerline of the hand tool, as taught by Butts, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that provides a scissoring action against a workpiece thereby more effectively cutting the workpiece as needed by the user. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (2004/0159194) optionally in view of Kellemen (832200) and further in view of Berg et al. (5745997). 

In reference to claims 5 and 6, Ting discloses the claimed invention as previously mentioned above, but lacks, the pivot pin comprising a rivet, wherein a head of the rivet and a tail of the rivet are each countersunk into respective outer surfaces of the first and second transition portions. However, Berg et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 4) having a pivot comprising a rivet (at 84 or at 218), wherein a head (at 223 in Figure 24) of the rivet and a tail (215) of the rivet are each countersunk into respective outer surfaces of . 

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ting (2004/0159194) optionally in view of Kellemen (832200) and further in view of Eggert et al. (5220856). 

In reference to claim 7, Ting discloses the claimed invention as previously mentioned above, but lacks, the pivot pin comprising a welding pin that is welded to one of the first transition portion or the second transition portion. However, Eggert et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (10) including a pivot pin (25) comprising a welding pin (25) that is welded (at 34) to one of a first transition portion (16) or a second transition portion (Figures 1, 2 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Ting, with the known 

In reference to claim 8, Eggert et al. disclose that a head (26) of the welding pin is countersunk into an outer surface of one of a first transition portion or a second transition portion (15, Figures 1, 2 and 5). 

In reference to claim 9, Eggert et al. disclose that the welding pin comprises a shaft (25) having a head (26) at a first end and a fixed end (28) at the second end of the shaft, and wherein the fixed end is welded (at 34) to the one of the first transition portion (16) or the second transition portion (Figures 1, 2 and 5).

In reference to claim 16, Ting discloses the claimed invention as previously mentioned above with respect to claim 1, and further lacks, the pivot pin comprising a welding pin that is welded to one of the first transition portion or the second transition portion. However, Eggert et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (10) including a pivot pin (25) comprising a welding pin (25) that is welded (at 34) to one of a first transition portion (16) or a second transition portion (Figures 1, 2 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Ting, with the known technique of providing the welded pivot, as 

In reference to claims 17 and 18, Kellemen discloses that the width of the first transition portion is about 30% to about 90% or about 50% (i.e. about 50%) of the width of the second transition portion (Page 1, Lines 38-43). 

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Ting (2004/0159194) optionally in view of Kellemen (832200) and further in view of Eggert et al. (5220856) and Chen (2016/0129561). 

In reference to claim 10, Ting discloses the claimed invention as previously mentioned above and Eggert et al. further show that the welding pin comprises a shaft (25) having a head (26) at a first end and a fixed end (28) at the second end of the shaft, wherein the fixed end is flush with a corresponding outer surface of first transition portion (16), but lacks, having the head being flush with an outer surface of a second transition portion. However, Chen teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (20) having the head (26) of rivet (84) being flush with an outer surface of a second transition portion (90, see Paragraphs 43 and 45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the head of the rivet, of Ting, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koelewyn (5862552) shows that it is old and well known in the art to provide a hand tool having a pivot (Figure 13) that is flush with first (176) and second (182) transition portions (Figure 12). Gullstan (4843927) also shows that it is old and well known in the art to provide a hand tool having a pivot (10) that is flush with first (4) and second (6) transition portions (Figures 1-3). Andersson et al. (2939214) also teaches that it is old and well known to fix a pivot to a first or a second transition portion by welding (Column 2, Lines 34-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723